DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/297,975 filed on October 29, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April.

Status of Claims
Claims 1-38 are still pending, with claim 23 being currently amended and claims 1-22 being withdrawn from further consideration.

Response to Arguments
On page 8 of the remarks filed October 29, 2021, Applicant argues:
Applicant notes that the pending application enjoys priority to a number of applications including US Serial No. 12/894,951, filed September 30, 2010, now US Patent No. 8,738,309. More specifically, a number of claims such as independent claim 23 are fully supported by the '951 application. For example, battery test circuitry, database, a selection criteria and a controller are disclosed in the issued '951 application at, for example, col. 7, line 64 through col. 8, line 34 along with FIGS. 3-6. 
Further, the '951 application predates the Ibi et al. reference. Therefore, the Ibi reference is not prior art with respect to the disclosure of the '951 reference. 
As at least independent claim 23 is fully supported by the '951 priority application, it is submitted that the Ibi et al. reference is not prior art with respect to at least this claim. Therefore, the rejection to the pending claims must be withdrawn.
at any time contains even a single claim with an effective filing date after March 16, 2013 the entire application is subject to AIA  35 USC § 102 and 103 (as well as pre-AIA  35 USC § 102(g)). As noted in the Non-Final rejection mailed July 29, 2021, claims 28-32 have no support in the original disclosure of Application No. 13/152,711, or the earlier applications. Thus claims 28-32 are post-AIA  claims and the entire application is subject to AIA  35 USC § 102 and 103.  Applicant acknowledged as much by providing a statement under 37 CFR 1.55 or 1.78 in the Application Data Sheet filed March 11, 2019.
Since the application is subject to AIA  35 USC § 102 and 103, AIA  prior art rules apply. According to AIA  prior art rules, “the availability of a U.S. patent document as prior art to a claimed invention is measured from the effective filing date of the claimed invention as defined in 35 U.S.C. 100(i), which takes into account both foreign priority and domestic benefit dates”, MPEP 2152. Thus, the Ibi reference, which has a foreign priority date of March 31, 2010 predates even the earliest possible provisional priority date that the instant application could claim of June 3, 2010. 
Applicant has not provided any arguments or evidence that the Ibi reference is not supported by the foreign priority document. As such, Examiner maintains the Ibi reference predates Applicant’s priority date and maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al. US PGPUB 2011/0239445 in view of Nakanishi et al. US PGPUB 2001/0035737.
Regarding claim 23, Ibi discloses an apparatus for use in refurbishing a used battery pack from the electric vehicle [fig. 2], comprising: 
battery test circuitry configured to perform battery tests on individual batteries in the used battery pack [fig. 2, step 102; pars. 12, 18-19 & 52-53; measuring values including voltage, thus using circuitry]; 
a database configured to contain battery identification information of a plurality of individual replacement batteries and at least one associated battery parameter obtained from the battery test circuitry [pars. 44 & 47-56; data is gathered and used to determine what are accepted values]; 
, wherein the selection criteria is updateable [fig. 2, step 103; certain battery modules are accepted for creating an assembled battery; pars. 12-14, a “relative” range is updateable depending on the set of used batteries from which the batteries are being selected from]; and 
retrieving information from the database, apply the selection criteria and responsively provide selection information output which indicates which of the individual replacement batteries identified in the database are suitable for use in creating a refurbished battery pack [pars. 44 & 47-56; data is gathered and used to determine what are accepted values, the accepted values are used to filter the batteries for creating the battery pack].
Ibi does not explicitly disclose a controller for retrieving information from the database.
However, Nakanishi discloses a battery refurbishing system [abs.; fig. 1] comprising a controller for retrieving information from the database [fig. 1, battery controller 6 performs the process of figs. 2-4; pars. 47-56 & 60-66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include a controller for retrieving information from the database for the purpose of rehabilitating battery packs and reducing waste, as taught by Nakanishi (par. 68).
Regarding claim 24, Ibi discloses wherein the selection criteria includes comparing parameters of batteries to each other and identifying parameters which are within a selected range [pars. 47-56; resistance, capacity, OCV, etc; fig. 4].
Regarding claim 25, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery.
However, Nakanishi further discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery [par. 48; the SOC is an adjustable parameter which is adjusted].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery for the purpose of creating a uniform charge of the battery, as taught by Nakanishi (par. 64).
Regarding claim 26, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the adjustable parameter.
However, Nakanishi as applied in claim 23 discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the 
Regarding claim 27, Ibi discloses wherein the selection criteria is based upon multiple parameters of the batteries [pars. 47-56; resistance, capacity, OCV, etc; fig. 4].
Regarding claim 34, Ibi discloses wherein the database includes battery identification information associated with a test result for a particular battery [par. 56].
Regarding claim 35, Ibi does not explicitly disclose wherein the battery test comprises applying a forcing function to a battery and observing a result.
However, Nakanishi discloses wherein the battery test comprises applying a forcing function to a battery and observing a result [fig. 4; pars. 63-67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the battery test comprises applying a forcing function to a battery and observing a result for the purpose of judging the state of the battery, as taught by Nakanishi (fig. 4).
Regarding claim 36, Ibi discloses wherein the batteries comprise individual cells [par. 34].
Regarding claim 37, Ibi discloses wherein the batteries comprise groups of cells [par. 34].
Regarding claim 38, Ibi discloses wherein the selection information output includes information identifying a configuration of batteries for placement in the refurbished battery pack based upon the battery test results [fig. 2; step 103; pars. 46-54].

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al. US PGPUB 2011/0239445 in view of Nakanishi et al. US PGPUB 2001/0035737, and further in view of Holtappels et al. US PGPUB 2016/0232736.
Regarding claim 28, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a route to which the battery pack will be cast.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon a route to which the battery pack will be cast [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application, i.e. a long route, certain battery units are selected, and  automatically dispensed to form the battery].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon a route to which the battery pack will be cast for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 29, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon an environment of an expected use of the battery pack.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon an environment of an expected use of the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon an environment of an expected use of the battery pack for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 30, Holtappels as applied in claim 29, discloses wherein the environment includes temperature [par. 298, the temperature rise of the battery units can be used to segregate and select the battery units; pars. 452-453; the temperature can also be considered via the peak output power which will cause a higher temperature].
Regarding claim 31, Holtappels as applied in claim 29, discloses wherein the environment includes expected road conditions for which the battery pack will be tasked [par. 452, long endurance applications, thus long routes; par. 298, the temperature rise of the battery units can be used to segregate and select the battery units, thus higher temperature ]
Regarding claim 32, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria includes information related to an area in which the battery pack will be used.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria includes information related to an area in which the battery 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria includes information related to an area in which the battery pack will be used for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).
Regarding claim 33, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a capacity requirement for the battery pack.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the selection criteria is based upon a capacity requirement for the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application (area), the criteria includes capacity].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ibi and Nakanishi to further include wherein the selection criteria is based upon a capacity requirement for the battery pack for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859